Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Final Rejection filed 08/26/2022.  Claims 3-15, 18 and 23-31 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 3-15, 18 and 23-31 are allowable because the prior art fails to teach or suggest a camera system, comprising: a camera; and a plurality of Fresnel lenses; wherein the camera comprises: a visible sensor; a visible lens operable to provide the visible sensor with a visible field-of-view; an infrared sensor; and a lens of the plurality of lenses mounted to or with the infrared sensor and operable to direct infrared light in a sensor field-of-view to the infrared sensor; wherein each lens of the plurality of Fresnel lenses is operable to: be individually mounted to or with the infrared sensor; and direct infrared light to the infrared sensor from a field-of-view specific to the respective lens when mounted to or with the infrared sensor; and wherein the camera is operable to: present a visual depiction of the sensor field-of-view for the lens mounted to or with the infrared sensor in relation to the visible field-of-view of the visible sensor; receive, from a wireless device via a wireless transceiver of the camera, a code associated with the lens mounted to or with the infrared sensor; and present the visual depiction of the sensor field-of-view for the lens based on the received code, as recited in the claims.
The closest prior art, Chen et al. (US 2013/0010109), discloses a trail camera with a plurality of Fresnel lens used to adjust the sensing area of the camera.  However, Chen et al. does not disclose identifying the lens based on a received code associated with the lens as claimed.  Chen et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Acquisto (US 10,965,914)
Cuddeback et al. (US 2014/0098256)
Barley et al. (US 2011/0242315)
Viala (US 2010/0012016)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425